UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6095



ANTHONY RENELL LEE,

                                            Petitioner - Appellant,

           versus


UNKNOWN,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-1163-AM)


Submitted: April 29, 2004                      Decided:   May 5, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Renell Lee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony Renell Lee seeks to appeal from the district

court’s order dismissing as untimely his petition filed under 28

U.S.C. § 2254 (2000).      An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.             28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”              28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating    that   reasonable    jurists      would   find    that   his

constitutional    claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude that Lee has not made the requisite showing. Accordingly,

we deny a certificate of appealability and dismiss the appeal.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    DISMISSED




                                  - 2 -